t c memo united_states tax_court benness m richards and jane richards petitioners v commissioner of internal revenue respondent docket no filed date robert alan jones for petitioners milton j carter jr for respondent supplemental memorandum opinion this opinion supplements our previous memorandum opinion in richards v commissioner tcmemo_1997_149 filed date although luis c decastro esq continues to be listed as counsel of record in docket no he did not participate in the filing or prosecuting of the motion that is the subject of this opinion beghe judge in richards v commissioner tcmemo_1997_ the court denied petitioners' motion for leave to file motion to vacate decision this matter is now before the court on petitioners' motion for reconsideration and attached motion to consolidate background2 petitioners' case on or about date benness m richards and jane richards filed a joint federal_income_tax return for reporting adjusted_gross_income of dollar_figure taxable_income of dollar_figure and tax due of dollar_figure in computing their taxable_income petitioners claimed an interest_deduction attributable to their participation in certain programs managed by henry kersting because petitioners' tax_return is not part of the record in this case we are unable to determine the specific amount of the kersting-related interest_deduction that petitioners claimed on their return on date following an undercover investigation the internal_revenue_service irs searched mr kersting's offices pursuant to a search warrant issued by the u s district_court for the district of hawaii among the materials seized during the search were lists identifying by name and address although the background of this case is set forth in richards v commissioner tcmemo_1997_149 for the sake of completeness and convenience we will repeat the background here approximately big_number of mr kersting's clients and schedules showing the amount of interest purportedly paid_by each client to one of several kersting companies during the taxable years and the circumstances of the search of mr kersting's offices are described in the court's opinion in 90_tc_237 dixon i on date respondent issued a joint notice_of_deficiency to petitioners determining a deficiency in their federal_income_tax for in the amount of dollar_figure and an addition_to_tax under sec_6653 a in the amount of dollar_figure the notice_of_deficiency a form of notice apparently issued to a number of taxpayers with kersting-related adjustments states that respondent was disallowing dollar_figure in interest deductions that petitioners purportedly paid to any entity owned associated with or controlled either directly or indirectly by henry kersting section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency was issued approximately days prior to the expiration of the normal 3-year period of limitations applicable to the assessment of federal income taxes sec_6501 a simple arithmetical calculation reveals that respondent computed petitioners' tax_deficiency by applying a tax_rate of percent which was the highest tax_rate imposed for on date lu n nevels jr esq filed a joint petition for redetermination assigned docket no on behalf of a large group of taxpayers including petitioners who had received notices of deficiency with kersting-related adjustments disputing the dollar_figure figure used in the notice_of_deficiency the petition includes an allegation that the interest_deduction reported on petitioners' income_tax return attributable to their participation in kersting programs was only dollar_figure in addition the petition includes an allegation that the notice_of_deficiency issued to petitioners is arbitrary and capricious on date respondent filed an answer to the petition specifically respondent denied for lack of sufficient information the allegation respecting the specific amount of the inasmuch as there were no other adjustments in the notice_of_deficiency and assuming that the adjusted_gross_income that petitioners reported is correct respondent erred in computing petitioners' tax_liability for using a 70-percent tax_rate which was only applicable with respect to taxable_income exceeding dollar_figure for joint filers petitioners resided in woodland hills california at the time the petition was filed the petition identifies the payees as atlas funding corp fargo acceptance corp federated finance co forbes acceptance corp and mahalo acceptance corp interest_deduction reported on petitioners' tax_return and denied without qualification the allegation that the notice_of_deficiency is arbitrary and capricious on date luis c decastro esq mr decastro filed an entry of appearance on behalf of petitioners in docket no in the interim on date respondent's counsel assigned to the kersting project kenneth mcwade esq mr mcwade had mailed mr decastro a letter enclosing proposed decision documents for petitioners and several other taxpayers with cases before the court involving kersting-related adjustments on date mr decastro executed a stipulated decision on behalf of petitioners which states that petitioners are liable for a deficiency in income_tax for the taxable_year in the amount of dollar_figure and that petitioners are not liable for additions to tax under sec_6653 or sec_6621 on the same date mr decastro mailed a check to mr mcwade signed by petitioners and made payable to the irs in the amount of dollar_figure representing dollar_figure in tax and dollar_figure in interest mr mcwade executed the stipulated decision on date and mailed the document to the court on date mr mcwade filed a motion to sever petitioners' case from docket no shortly thereafter the court granted the motion severed petitioners' case from docket no and assigned the case docket no on date the court entered the parties' stipulated decision as described above in docket no petitioners did not file a notice of appeal or a timely motion to vacate or revise the decision entered date consequently the decision became final on date days after the decision was entered sec_7481 the test cases during the period that petitioners' case was docketed with the court dockets and eight petitioners with kersting-related adjustments were selected as test cases for trial on date during the same period that mr decastro was negotiating petitioners' settlement the test case taxpayers filed a motion for leave to file an amendment to their petitions to raise various evidentiary issues based upon their contention that the search of mr kersting's offices was illegal on date the court granted the test case taxpayers' motion for leave to file the evidentiary issues raised in the amendment to petition were resolved in the court's opinion in dixon i in 90_tc_237 the test case taxpayers argued that the search of mr kersting's office was illegal that the materials seized during the search should be suppressed in the test case proceedings and that the burden_of_proof and burden of going forward with the evidence should be shifted to respondent the court rejected these contentions on the ground that the test case taxpayers failed to establish continued mr mcwade served as respondent's lead counsel during the trial of the test cases one of the taxpayers selected as a test case john thompson was represented by mr decastro at trial the kersting test cases went to trial in date in hawaii following the trial the court issued its memorandum opinion in dixon v commissioner tcmemo_1991_614 dixon ii sustaining virtually all of respondent's determinations in each of the test cases the court's decision in dixon ii subsequently was vacated and remanded on appeal to the court_of_appeals for the ninth circuit in 26_f3d_105 9th cir specifically in response to respondent's posttrial admission that prior to the trial of the test cases mr mcwade had entered into secret settlement agreements with two of the test case taxpayers john thompson and john cravens the court_of_appeals remanded the test cases to this court with instructions to conduct an evidentiary hearing to determine the full extent of the admitted wrong done by the government trial lawyers id pincite the court_of_appeals citing 499_us_279 directed the court to consider whether the continued standing to contest the search and seizure in question we further note that mr kersting's claims that the search and seizure were illegal have been repeatedly rejected by the u s district_court for the district of hawaii see 865_fsupp_669 d haw extent of the misconduct rises to the level of a structural defect voiding the judgment as fundamentally unfair or whether despite the government's misconduct the judgment can be upheld as harmless error id in carrying out this mandate we also were directed to consider on the merits all motions of intervention filed by parties affected by dixon ii id upon remand the court gave effect to the direction of the court_of_appeals regarding intervention by allowing a number of non-test-case taxpayers who had previously signed stipulations to be bound by the decision in dixon ii to participate in the evidentiary hearing robert alan jones esq mr jones entered his appearance on behalf of a group of non-test-case taxpayers allowed to participate in this fashion during the evidentiary hearing which was held at a special trial session of the court in los angeles in may-date mr jones expressed concern that in addition to the settlement with john thompson mr mcwade may have entered into settlements with other clients of mr decastro on terms more favorable than the standard kersting project settlement offer in this regard mr jones requested respondent's counsel mary elizabeth wynne esq ms wynne to disclose the details of settlements entered into the appellate panel in 26_f3d_105 9th cir vacating and remanding dixon v commissioner tcmemo_1991_614 issued an order stating that the panel would retain jurisdiction over any subsequent appeal with mr decastro's clients including petitioners in a letter to mr jones dated date ms wynne attempted to explain that petitioners did not receive special treatment from mr mcwade in the settlement of their case as follows as we discussed on the telephone i have received authorization from mr and mrs richards to disclose the attached copy of the computer transcript of the richards' account for as you are aware neither the government nor the richards has a copy of the richards' return but the information on the enclosed transcript reflects the following information concerning the return filed by the richards the tax_return was filed date and showed an income_tax_liability of dollar_figure advance or estimated payments of dollar_figure were credited to the account on date on date a refund of dollar_figure was generated to the richards along with interest of dollar_figure on date the richards's account was credited with a tax payment of dollar_figure and interest of dollar_figure the tax of dollar_figure and interest of dollar_figure were assessed on date which date was within days of the date the tax_court decision became final in addition to showing the above information the enclosed transcript also shows that the richards's reported adjusted_gross_income of dollar_figure on their return and taxable_income of dollar_figure the maximum_tax rate in was percent but that rate did not apply until taxable_income reached dollar_figure for joint filers accordingly even without allowance of the kersting related deductions the richards's taxable_income in was not high enough to trigger the maximum_tax rate of percent that was used in the notice_of_deficiency thus any comparison of the amount asserted in the notice with the amount on decision must be made after adjusting for the proper tax_rate as the court noted during the hearing the petition filed on behalf of the richards alleged that kersting related deductions were only dollar_figure assuming the petition is correct the tax on taxable_income of dollar_figure dollar_figure per the return and dollar_figure disallowed kersting deductions is dollar_figure which produces a deficiency of dollar_figure dollar_figure less the dollar_figure reported on the return a seven percent reduction of this deficiency results in a deficiency of dollar_figure far less than the deficiency in the decision of dollar_figure the explanation for this discrepancy lies in the fact that several kersting participants received notices of deficiency based on a reconstruction of records obtained from mr kersting's office in for the year the statute_of_limitations would have expired in thus the notice may have been issued without access to the original return whatever the reason for the discrepancy it is clear that the richards did not receive any kind of special treatment from mr mcwade on date mr jones filed an entry of appearance on behalf of petitioners and a motion for leave to file motion to vacate decision motion for leave on that same date the court lodged petitioners' motion to vacate decision and set_aside settlement and petitioners' memorandum of points and authorities petitioners' motion to vacate decision was based upon the theory that the notice_of_deficiency issued to petitioners was invalid under 814_f2d_1363 9th cir revg 81_tc_855 and therefore the court lacked jurisdiction to enter the stipulated decision in their case on date the court issued a notice of filing directing respondent to file an objection if any to petitioners' motion for leave on or before date on date respondent filed a motion to extend time to file respondent's objection to petitioners' motion for leave in an order dated date the court granted respondent's motion and extended the date for respondent to file an objection to january dollar_figure on date the court filed respondent's response in opposition to petitioners' motion for leave on date the court filed its memorandum opinion richards v commissioner tcmemo_1997_149 richards i rejecting petitioners' scar argument and denying petitioners' motion for leave mr jones subsequently was served with the court's memorandum opinion as well as respondent's response to petitioners' motion for leave on date the court filed petitioners' motion for reconsideration with attached motion to consolidate and petitioners' memorandum of points and authorities petitioners contend that the court should reconsider its denial of petitioners' motion for leave on the grounds that the court misinterpreted petitioners' motion to vacate decision and the court incorrectly denied petitioners' motion for leave without first allowing petitioners to file their motion to vacate decision conduct necessary discovery and have a hearing petitioners maintain that the court misinterpreted their motion to vacate decision insofar as the court treated the motion the court's date order expressly directed that the order be served on mr jones as an attempt to challenge the validity of the notice_of_deficiency under scar v commissioner supra petitioners assert that their motion to vacate decision was based upon the theory that the stipulated decision entered in their case was the result of a fraud upon the court petitioners also contend that the court incorrectly allowed respondent to file a response in opposition to petitioners' motion for leave without serving petitioners with the response and allowing petitioners to file a reply to the same in conjunction with their motion for reconsideration petitioners contend that their case should be consolidated with dixon v commissioner docket no 9382-83--the group of cases that the court previously consolidated pursuant to the mandate of the court_of_appeals for the ninth circuit in 26_f3d_105 9th cir petitioners argue that it is an abuse_of_discretion under the circumstances of the kersting cases including the massive and continuing fraud committed and condoned by representatives of respondent and its office_of_chief_counsel for the office_of_chief_counsel and this honorable court to further attempt to split off and contain the illegal and improper fraudulent conduct of respondent by attempting to deal with the overall conspiracy by ruling on improper actions one at a time thus preventing their consolidation into a single action which may be properly ruled upon by the panel of united_states court_of_appeals for the ninth circuit which has retained jurisdiction over these matters in an order dated date the court directed respondent to file a response to petitioners' motion while allowing robert patrick sticht esq mr sticht counsel for non-test-case taxpayers participating in the dixon evidentiary hearing and joe alfred izen jr esq mr izen counsel for test-case and non-test-case taxpayers participating in the dixon evidentiary hearing to file a response to petitioners' motion in their discretion on date respondent filed a response in opposition to petitioners' motion for reconsideration with attached motion to consolidate on date pursuant to the court’s order dated date mr sticht filed a response in opposition to petitioners' motion insofar as petitioners seek to have their case consolidated with the dixon group of cases mr izen did not file a response to petitioners' motion discussion petitioners' motion for leave to file motion to vacate decision sec_7481 provides the general_rule that a decision of the tax_court becomes final upon expiration of the time to file a notice of appeal sec_7483 provides that a notice of appeal generally must be filed within days after a decision is entered however the 90-day appeal period may be extended if the taxpayer files a timely motion to vacate or revise the decision fed r app p a pursuant to rule a motion to vacate or revise a decision must be filed within days after the decision is entered unless the court allows otherwise petitioners did not file a notice of appeal or a timely motion to vacate or revise the stipulated decision that was entered in this case on date and the decision became final on date see sec_7459 sec_7481 as a consequence petitioners were required to file a motion for leave to file their motion to vacate the stipulated decision entered in their case petitioners' assertion that the court incorrectly denied their motion for leave without first permitting petitioners to file their motion to vacate decision conduct necessary discovery and have a hearing is misconceived in deciding whether to grant or deny a motion for leave to file a motion to vacate a final_decision it is ordinarily the court’s practice to consider the merits of the underlying lodged motion to vacate decision to determine whether the moving party has alleged sufficient facts to properly question the validity of the decision see 69_tc_999 see also 52_tc_295 vacated on another issue 441_f2d_930 9th cir 387_f2d_689 7th cir campbell v commissioner tcmemo_1988_105 however the disposition of a motion for leave to file a motion to vacate or revise a decision lies within the sound discretion of the court 872_f2d_245 8th cir affg tcmemo_1987_1 in the present case the court thoroughly considered the arguments contained in petitioners' supporting memorandum of points and authorities as reflected in the detailed analysis set forth in the court's memorandum opinion in richards i specifically based upon petitioners' clear reliance on scar v commissioner supra the court analyzed the controlling case law applied the law to the relevant facts and concluded that the notice_of_deficiency issued to petitioners is valid implicit in the court's analysis is the determination that petitioners failed to allege sufficient facts to properly question our jurisdiction to enter the stipulated decision in this case brannon's of shawnee inc v commissioner supra petitioners also complain that they were not timely served with respondent's response to their motion for leave and that the court denied their motion for leave without first allowing them to reply thereto any prejudice to petitioners occasioned by the delay in service of respondent's response which was made in accordance with rule b has been obviated by our consideration of petitioners' motion for reconsideration articulating their position respecting respondent's response to their motion for leave to which we now turn petitioners' motion for reconsideration the tax_court generally lacks jurisdiction to vacate a final_decision 859_f2d_115 9th cir affg 86_tc_1319 235_f2d_97 9th cir affd per curiam 352_us_1027 the court will vacate a final_decision only in certain narrowly circumscribed situations for instance this court and some courts of appeals including the court_of_appeals for the ninth circuit have ruled that this court may vacate a final_decision if that decision is shown to be void or a legal nullity for lack of jurisdiction over either the subject matter or the party see 868_f2d_1081 9th cir 90_tc_103 brannon's of shawnee inc v commissioner supra pincite or if the decision was obtained through fraud upon the court see abatti v commissioner supra 511_f2d_929 n 2d cir 464_f2d_368 3d cir toscano v commissioner f 2d pincite kenner v commissioner supra casey v commissioner tcmemo_1992_672 as previously mentioned in richards i we rejected petitioners' contention that the notice_of_deficiency issued to them was invalid and that the court lacked jurisdiction to enter the stipulated decision in their case in so holding we determined that the notice_of_deficiency issued to petitioners was not invalid on its face we see no benefit to revisiting that issue in any detail here petitioners contend that we should reconsider our decision denying their motion for leave to file motion to vacate decision on the ground that we misinterpreted the basis for the motion although we are confident that we did not misinterpret the basis for petitioners' motion we nevertheless will address petitioners' motion for reconsideration insofar as they now contend that the stipulated decision entered in their case should be vacated due to fraud upon the court in particular we will consider the merits of petitioners' allegations that the stipulated decision entered in their case is the result of fraud upon the court we will grant petitioners' motion for leave only petitioners' motion for leave to file motion to vacate decision states that the holding in 814_f2d_1363 9th cir establishes that the notice_of_deficiency issued to petitioners was wrongfully and fraudulently issued any ambiguity with respect to the ground for petitioners' motion for leave was eliminated by petitioners' memorandum of points and authorities which contains multiple references to the scar case and states it is abundantly clear that the tests set forth in scar v c i r supra were not met by the respondent when petitioners' statutory notice was issued for we submit that no determination of deficiency was made by the commissioner in the case of petitioners' tax_return if we are satisfied that petitioners have alleged sufficient facts to support further inquiry into the matter in abatti v commissioner supra pincite the court_of_appeals for the ninth circuit defined the phrase fraud on the court as an unconscionable plan or scheme which is designed to improperly influence the court in its decision or a fraudulent act that prevents the opposing party from fully and fairly presenting his case see toscano v commissioner supra pincite kenner v commissioner supra pincite a party moving to vacate a final_decision of the tax_court bears a heavy burden of particularized pleading and proof 113_f3d_670 ___ 7th cir affg tcmemo_1995_209 and cases cited therein abatti v commissioner supra pincite petitioners' allegations of fraud upon the court are summarized in petitioners' memorandum of points and authorities in support of petitioner's motion for reconsideration as follows respondent committed fraud upon the united_states tax_court by a series of actions as set out in paragraphs herein beginning by conducting an illegal search and seizure of the promoter henry kersting's offices and records in date1 then she utilized the seized materials to without rational basis issue statutory notices of deficiency to fraudulently toll the statute_of_limitations respecting the tax_liabilities of petitioners and many other taxpayers similarly situated respondent and her office_of_chief_counsel then deliberately concealed their actions from petitioners and other taxpayers they then forced the many taxpayers so affected into settlement or trial without revealing that respondent had fraudulently obtained jurisdiction over them the same counsel for respondent who obtained the fraudulent settlement from petitioners kenneth mcwade also with others committed a further series of frauds on the court in the related consolidated kersting test cases of petitioners thompsons and cravens and the settlement of the cases of non-test case petitioner denis alexander the fraud on the court regarding the specifics pertaining to petitioners richards was undiscovered until the facts were partially admitted in a letter from irs special trial attorney to petitioner's counsel on date petitioners do not agree with judge goffe's decision regarding kersting investors' standing under the fourth_amendment to contest the illegal search and seizure 90_tc_237 however these motions do not per se include any claim of petitioners' fourth_amendment rights being violated mr jones' affidavit in support of petitioners' motion for reconsideration includes a statement that mr jones is attempting to obtain an affidavit submitted by an irs employee to the court in a related proceeding purportedly stating that the materials seized from mr kersting were not used in the preparation of notices of deficiency issued to kersting investors--a statement that would be inconsistent with statements made in ms wynne's letter dated date we have considered petitioners' various contentions and we are not persuaded that they have satisfied their heavy burden of particularized pleading and proof that the stipulated decision entered in their case is the result of a fraud upon the court we will address each of petitioners' allegations of fraud in turn petitioners first assert that respondent conducted an illegal search and seizure in mr kersting's office in date we note however that mr kersting's various challenges to the legality of the date search and seizure have been repeatedly rejected by the u s district_court for the district of hawaii see 865_fsupp_669 d hawaii in addition in dixon i the court rejected the kersting test case taxpayers' arguments that the search of mr kersting's office was illegal that the materials seized during the search should be suppressed in the test case proceedings and that the burden_of_proof and burden of going forward with the evidence should be shifted to respondent specifically the court held that the test case taxpayers failed to establish standing to contest the search and seizure in question although petitioners state that they disagree with the court's holding in dixon i they also state that they do not assert that their fourth_amendment rights were violated in sum we are left with nothing more than a bald assertion that the kersting search was illegal under the circumstances we fail to see how the kersting search and seizure should be considered as an element of a fraud perpetrated upon the court in connection with the case at hand which was disposed of by decision entered upon the stipulation of the parties petitioners further allege that respondent used the materials that were seized from mr kersting to issue statutory notices of deficiency to kersting investors including petitioners without a rational basis and thereby fraudulently tolled the statute_of_limitations we find it necessary to break this allegation down into its component parts it has been evident for some time that the materials that were seized from mr kersting's offices were made available to respondent's agents for purposes of conducting civil audits of kersting investors see dixon v commissioner t c pincite for the sake of argument we will assume that respondent's agents used such materials in preparing the notice_of_deficiency issued to petitioners in april dollar_figure notwithstanding this assumption we are unable to conclude that the notice_of_deficiency issued to petitioners lacks a rational basis sec_7602 authorizes the secretary to examine any books papers records or other data that may be relevant for the purpose of ascertaining the correctness of any_tax return in the absence of any allegations of fact that would support a finding that the kersting search was illegal respondent's use of the materials seized from mr kersting in preparing the notice_of_deficiency issued to petitioners is not per se illegal or fraudulent nor would it render the notice_of_deficiency invalid see eg 73_tc_600 petrie v commissioner tcmemo_1990_168 consistent with the foregoing the production of the document referred to in mr jones' affidavit is not necessary for the disposition of petitioners' motion for reconsideration normally an allegation that a notice_of_deficiency lacks a rational basis is tantamount to an argument that the notice is arbitrarydollar_figure however petitioners' argument that the notice_of_deficiency issued to them lacks a rational basis when considered in conjunction with petitioners' argument that the notice served to fraudulently toll the period of limitations indicates that petitioners continue to assert that the notice_of_deficiency is invalid we rejected this contention in richards i where we observed that the notice_of_deficiency concerns petitioners' tax_liability for and that the deficiency is attributable to respondent's determination to disallow an interest_deduction in the amount of dollar_figure with respect to petitioners' participation in kersting programs petitioners do not dispute that they reported a kersting-related interest_deduction on their income_tax return consequently we find that respondent considered information relating to petitioners' tax_liability in preparing the notice_of_deficiency scar v commissioner f 2d pincite in addition unlike scar the notice does not contain a statement that respondent issued the notice without examining petitioners' tax_return in order to protect the government's interest under the circumstances the notice_of_deficiency does not reveal on its face that respondent failed to make a determination with respect to petitioners' tax_liability and we so hold richards v commissioner tcmemo_1997_149 slip op pincite a finding that a notice_of_deficiency was issued on an arbitrary basis does not render the notice invalid see 875_f2d_1396 9th cir and would not per se constitute a fraud upon the court in sum in richards i we held that the notice_of_deficiency issued to petitioners is facially valid petitioners have offered no evidence to the contrary although petitioners' motion for reconsideration does not clearly state the proposition we assume that petitioners seek discovery and an evidentiary hearing in part to attempt to develop evidence that the notice_of_deficiency is invalid however to permit the use of such procedures under the circumstances presented would run counter to the well-settled principle that we generally will not look behind a notice_of_deficiency to examine the evidence used by the commissioner in the determination_of_a_deficiency scar v commissioner f 2d pincite 62_tc_324 and cases cited therein considering that the disputed notice_of_deficiency is facially valid and in light of petitioners' failure as discussed above to allege any facts that would support a finding that respondent's agents engaged in unconstitutional conduct we will not look behind the notice_of_deficiency in this case because we reject petitioners' argument that the notice_of_deficiency lacks a rational basis it follows that petitioners' contention that the notice_of_deficiency served as the means for respondent to fraudulently toll the period of limitations likewise fails the remaining elements of petitioners' theory of fraud upon the court merit little discussion petitioners assert that respondent deliberately concealed that respondent had fraudulently obtained jurisdiction over kersting investors including petitioners and then forced the many taxpayers so affected into settlement or trial as discussed above we reject the notion that respondent fraudulently obtained jurisdiction over petitioners we have no reason to doubt that all information necessary for petitioners to contest the validity of the notice_of_deficiency ie petitioners' tax_return and the notice_of_deficiency was readily available to petitioners at the time the notice_of_deficiency was issueddollar_figure finally it is evident that any misconduct of mr mcwade in arranging settlements with messrs thompson cravens and alexander as part of the test case proceedings bears no relation to the stipulated settlement that petitioners entered into in this case indeed mr nevels included allegations in the petition that the notice_of_deficiency was arbitrary further allegations were raised in the test cases that the notices of deficiency issued to the test case taxpayers were invalid due to the use of materials seized from mr kersting at the same time that mr decastro was engaged in settlement negotiations with mr mcwade respecting petitioners' case although the record does not disclose whether mr decastro pursued this particular point with mr mcwade we note that petitioners do not allege and there is no evidence in the record that the issue was not raised because of any collusion or fraud the stipulated decision that mr decastro executed on petitioners' behalf is now final petitioners have failed to persuade us that the stipulated decision entered in their case was the result of an unconscionable plan or scheme that was designed to improperly influence the court in its decision or that any act was committed that prevented petitioners from fully and fairly presenting their case to the court consequently it follows that we lack jurisdiction to vacate the decision in this case we now turn to petitioners' motion to consolidate their case with the dixon et al group of cases petitioners argue that their case should be consolidated with the dixon cases so that all cases involving respondent's alleged improper and illegal conduct in the handling of the kersting tax_shelter project may be presented to the court_of_appeals for the ninth circuit in one appeal it is worth noting that petitioners did not request such consolidation at the time they filed their motion for leave to file motion to vacate decision in any event having denied petitioners' motion for leave to file motion to vacate decision on the ground that we lack jurisdiction to vacate the decision entered in this case it follows that we likewise lack jurisdiction to consolidate petitioners' case with the dixon cases therefore we will deny petitioners' request for consolidation to reflect the foregoing an order will be issued denying petitioners' motion for reconsideration with attached motion to consolidate
